DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received on 01 August 2018. Claims 1-15 are pending. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations have invoked 35 USC 112(f):
Means for supporting components, found in claim 1
Means for moving said components, found in claim 1
Transport means, found in claim 1 and identified as a rotary turret in paragraph 0014 of the specification
Means for holding a plurality of components, found in claims 1 and 9
Radial movement means, found in claim 7
Means for rotating each satellite turret, found in claim 8
Means for actuating a plurality of mandrels, found in claim 11 and identified stationary mechanical cams extending around the main turret or, electric and/or pneumatic and/or hydraulic actuating means without going beyond the scope of the invention in paragraph 0074
Mechanical actuating means including cams, found in claim 12 and similarly identified in paragraph 0074
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “Means for supporting components,” “Means for moving said components,” “Means for holding a plurality of components,” and “Radial movement means,” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No association between the above identified functions and specific structure can be found in the specification. Therefore, claims 1-15 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2018/0127218 to Kalany et al. (hereafter ‘218).
Regarding claim 1, ‘218 teaches a device for manufacturing components from prefabricated tubular bodies, comprising: means for supporting the components means for moving said components in line with a plurality of work stations (FIG 20 item 30); and  transport means along a main closed path for a plurality of satellite turrets rotatingly mounted on said transport means, said plurality of satellite turrets including means for holding a plurality of components, and each satellite turret of the plurality being rotated by a predetermined angle around a rotation axis when said satellite turret reaches at least one predetermined point of the main closed path (FIG 20 items 16).  
Regarding claim 2, ‘218 teaches the device wherein the transport means comprise a main turret rotatingly mounted around a rotation axis (FIG 20 item 30)
Regarding claim 3, ‘218 teaches the device wherein the rotation axes of the satellite turrets extend parallel to the rotation axis of the main turret (FIG 20 items 16).
Regarding claim 4, ‘218 teaches the device wherein said satellite turrets are rotated in a direction opposite that of the main turret (paragraph 0071 – satellite turrets are independently rotatable).
Regarding claim 5, ‘218 teaches the device wherein the predetermined angle of each of each satellite turret corresponds to a value of 360 divided by a number of means for holding said satellite turret or a multiple of the number of means for holding (FIG 20 items 16).
Regarding claim 5, ‘218 teaches the device wherein the rotation axis of each satellite turret is moved radially during at least part of its angular rotation around the rotation axis (paragraph 0071).
Regarding claim 7, ‘218 teaches the device further comprising radial movement means for moving the rotation axis of the satellite turret radially toward the rotation axis of the main turret during a first half of its angular rotation around the rotation axis, then radially toward its initial position during a second half of its angular rotation (FIG 23 item 5).  
Regarding claim 8, ‘218 teaches the device wherein the device includes means for rotating each satellite turret (FIG 23 items 14 and 15).  
Regarding claim 9, ‘218 teaches the device wherein the components comprise a plurality of prefabricated tubular bodies and the means for holding the plurality of components comprises a plurality of semi-cylindrical cavities, each cavity having an axis that extends parallel to the rotation axis of each satellite turret, over a circle coaxial to the rotation axis of each satellite turret, each including suction means for keeping the prefabricated tubular bodies in place (FIG 20 items 35).
Regarding claim 10, ‘218 teaches the device further comprising a plurality of mandrels extending in line with the means for holding the plurality of components, the mandrels being able to move from a retracted position toward a treatment position in which each of the plurality of mandrels extends inside one of the plurality of prefabricated tubular bodies (FIG 20 item 3). 
Regarding claim 11, ‘218 teaches the device further comprising means for actuating each of the plurality of mandrels from the retracted position toward the treatment position (FIG 21 item 5).
Regarding claim 12, ‘218 teaches the device wherein the means for actuating each of the plurality of mandrels comprises mechanical actuating having a plurality of stationary mechanical cams extending around the main turret (FIG 21 item 4).
Regarding claim 13, ‘218 teaches the device wherein the satellite turrets are uniformly distributed around the rotation axis of the main turret (FIG 20 item 30).
Regarding claim 14, ‘218 teaches the device wherein the main turret 
Regarding claim 15, ‘218 teaches the device wherein said means for rotating each satellite turret are synchronized with the radial movement means of the rotation axis of each satellite turret so as to decrease a speed of a point of each satellite turret relative to the main turret (paragraph 0071).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743